  Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 1 of 8 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


 Keith L. Dixon,                                 Civil Action No. 1:20-cv-07374

                         Plaintiff,

                                                 COMPLAINT
           – against–



 Capital One Bank (USA), N.A. and Trans
 Union, LLC,

                         Defendant(s).



                                      COMPLAINT

       Plaintiff, Keith L. Dixon (hereinafter “Plaintiff”), by and through his attorneys,

the Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of Complaint against

Defendants, Capital One Bank (USA), N.A. (“Capital One”) and Trans Union, LLC

(“Trans Union”) alleges as follows:

                                  INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information to falsely and

         inaccurately report consumers’ credit information to credit reporting agencies.




                                           1
Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 2 of 8 PageID #:2




                                      PARTIES

  2. Plaintiff, Keith L. Dixon, is an adult citizen of the state of Maryland domiciled

      in Frederick, MD.

  3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

  4. Capital One was and is at all relevant times herein, a national banking

      association organized and existing under, and by virtue of, the National

      Banking Laws of the United States. Capital One furnishes consumer credit

      information to credit reporting agencies and does business throughout the

      country and in the state of Illinois.

  5. Defendant Trans Union is a limited liability company organized and existing

      under the laws of Illinois that engages in the business of maintaining and

      reporting consumer credit information.

                            JURISDICTION AND VENUE

  6. This Court has jurisdiction over the Defendants because Defendants are either

      domiciled in Illinois and /or continuously do business in Illinois.

  7. This Court has subject matter jurisdiction over this matter pursuant to 28

      U.S.C. § 1331 because the rights and obligations of the parties in this action are

      defined by 15 U.S.C. § 1681 and pursuant to 15 U.S.C. § 1681p, which

      provides that an action to enforce any liability created under 15 U.S.C. § 1681

      may be brought in any appropriate United States district court, without regard

      to the amount in controversy.




                                              2
Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 3 of 8 PageID #:3




  8. Venue in this district is also proper pursuant to 28 U.S.C. § 1391(b)(2) because

      a substantial part of the events and omissions giving rise to Plaintiffs’ claims

      occurred in Illinois.


                              FACTUAL ALLEGATIONS

  9. Capital One issued a credit account ending in 9421 to Plaintiff; the account was

      routinely reported on Plaintiff’s consumer credit report.

  10. The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

      character, general reputation, personal characteristics, or mode of living which

      is used or for the purpose of serving as a factor in establishing the consumer’s

      eligibility for credit to be used primarily for personal, family, or household

      purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

  11. On or about September 30, 2019, Plaintiff and Capital One, entered into a

      settlement agreement for the above referenced account. A copy of the

      settlement agreement is attached hereto as Exhibit A.

  12. Pursuant to the terms of the settlement, Plaintiff was required to make twenty-

      four (24) monthly payments totaling $2,650.75 to settle and close his Capital

      One account.

  13. Plaintiff, via counsel, timely made the requisite settlement payments. Proofs of

      these payments are attached hereto as Exhibit B.

  14. However, over half a year later, Plaintiff’s Capital One account continued to be

      negatively reported.




                                         3
Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 4 of 8 PageID #:4




  15. In particular, on a requested credit report dated July 14, 2020, Plaintiff’s

      Capital One account was reported with a status of “CHARGE OFF”, a balance

      of $2,350.00 and a past due balance of $2,350.00. The relevant portion of

      Plaintiff’s credit report is attached hereto as Exhibit C.

  16. This trade line was inaccurately reported. As evidenced by the settlement

      agreement and the proofs of payments, the account was settled with a $0

      balance and must be reported as such.

  17. On or about September 11, 2020, Plaintiff notified Defendants directly of a

      dispute on the Capital One account’s completeness and/or accuracy. This letter

      is attached hereto as Exhibit D.

  18. Therefore, Plaintiff disputed the accuracy of the derogatory information

      reported by Capital One to the Credit Reporting Agencies, via certified mail in

      accordance with 15 U.S.C. § 1681i of the FCRA.

  19. In October of 2020, Plaintiff requested an updated credit report from Defendant

      credit reporting agencies. The trade line for the Capital One account in question

      remained inaccurate, as Defendants failed to correct the inaccuracy. The

      relevant portions of the October 2020 credit report is attached hereto as Exhibit

      E.

  20. Trans Union did not notify Capital One of the disputes by Plaintiff in

      accordance with the FCRA, or alternatively, did notify Capital One and Capital

      One failed to properly investigate and delete the trade line or properly update

      the trade line on Plaintiff’s credit reports.




                                           4
Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 5 of 8 PageID #:5




  21. If Capital One did perform a reasonable investigation of Plaintiff’s dispute,

      Plaintiff’s Capital One account would be updated to reflect a settled status with

      a $0 balance.

  22. Capital One has promised through its subscriber agreements or contracts to

      accurately update accounts, but Capital One has nonetheless willfully,

      maliciously, recklessly, wantonly, and/or negligently failed to follow this

      requirement as well as the requirements set forth under the FCRA, which has

      resulted in the intended consequences of this information remaining on

      Plaintiff’s credit reports.

  23. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit report, concerning the account in question,

      thus violating the FCRA. These violations occurred before, during, and after

      the dispute process began with Trans Union.

  24. At all times pertinent hereto, Defendants were acting by and through their

      agents, servants and/or employees, who were acting within the scope and

      course of their employment, and under the direct supervision and control of the

      Defendants herein.

  25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.

                               CLAIM FOR RELIEF



                                         5
Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 6 of 8 PageID #:6




  26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.

  27. Trans Union is “consumer reporting agencies” as codified at 15 U.S.C. §

      1681a(f).

  28. Capital One is an entity who, regularly and in the course of business, furnishes

      information to one or more consumer reporting agencies about its transactions

      or experiences with any consumer and therefore constitutes a “furnisher,” as

      codified at 15 U.S.C. § 1681s-2.

  29. Capital One is reporting inaccurate credit information concerning Plaintiff to

      one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

  30. Plaintiff notified Defendants directly of a dispute on the account’s

      completeness and/or accuracy, as reported.

  31. Capital One failed to complete an investigation of Plaintiff’s written dispute

      and provide the results of an investigation to Plaintiff and the credit bureaus

      within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

  32. Capital One failed to update Plaintiff’s credit report and/or notify the credit

      bureaus that the Capital One account in question was disputed in violation of

      15 U.S.C. § 1681s-2(b).

  33. Capital One failed to promptly modify the inaccurate information on Plaintiff’s

      credit report in violation of 15 U.S.C. § 1681s-2(b).

  34. Trans Union failed to delete information found to be inaccurate, reinserted the

      information without following the FCRA, or failed to properly investigate

      Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).



                                         6
  Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 7 of 8 PageID #:7




      35. Trans Union failed to maintain and failed to follow reasonable procedures to

           assure maximum possible accuracy of Plaintiff’s credit report, concerning the

           account in question, violating 15 U.S.C. § 1681e(b).

      36. As a result of the above violations of the FCRA, Plaintiff suffered actual

           damages in one or more of the following forms: lower credit score, denial of

           credit, embarrassment and emotional distress caused by the inability to obtain

           financing for everyday expenses, rejection of credit card application, higher

           interest rates on loans that would otherwise be affordable and other damages

           that may be ascertained at a later date.

      37. As a result of the above violations of the FCRA, Trans Union is liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.



                             DEMAND FOR JURY TRIAL

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
           demands trial by jury in this action of all issues so triable


                                               7
Case: 1:20-cv-07374 Document #: 1 Filed: 12/11/20 Page 8 of 8 PageID #:8




                                          Respectfully Submitted,


                                          /s/ Kathryn Slaughter
                                          Kathryn Slaughter, Esq.
                                          Attorney for Plaintiff
                                          Law Offices of Robert S.
                                          Gitmeid & Assoc., PLLC
                                          11 Broadway, Suite 930
                                          New York, NY 10004
                                          Tel: (212) 226-5081
                                          Fax: (212) 428-6808
                                          Kathryn.S@gitmeidlaw.com




                                   8
